Citation Nr: 1423019	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Following the issuance of the February 2013 supplemental statement of the case, the Veteran provided additional evidence in support of his claim for service connection for a cervical spine disability, without a waiver of initial RO review; however, since the claim is being granted herein, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2013).  This additional evidence is not relevant to the Veteran's claims of entitlement to service connection for a lumbar spine disability and heart disease.  As such, the Board finds that it may proceed with adjudication of these issues as well.


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's lumbar spine disability was not shown in service or for many years thereafter, and is not related to service. 

2.  The most probative evidence indicates the Veteran's coronary artery disease was not shown in service or for many years thereafter, and is not related to service.  

3.  The evidence of record is in equipoise as to whether the Veteran's cervical spine disability was incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in December 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service personnel records, service treatment records, and available private and VA treatment records have been obtained.  The Veteran has not been afforded VA examinations concerning his lumbar spine disability and coronary artery disease (CAD).  However, a VA examination is not required in the absence of competent evidence showing an event, disease, or injury during the Veteran's service or any competent evidence relating the current disability to service.  Accordingly, a VA examination is not required.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013) McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

After a careful review of the file, all necessary development has been accomplished and the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims and appellate review may proceed without prejudice to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine Disability and Coronary Artery Disease

In this case, the medical evidence shows that the Veteran has a current diagnosis of spinal stenosis and degenerative disc disease of the lumbar spine.  Additionally, the Veteran has been diagnosed with coronary artery disease (CAD).  A veteran seeking disability benefits must establish not only the existence of a current disability, but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Thus, the remaining question before the Board is whether his current disabilities are related to service.  

The service treatment records contain a January 1998 report of medical history, wherein the Veteran marked the box that indicated he did not know whether he experienced recurrent back pain.  He also marked boxes denying a history of high or low blood pressure and heart trouble.  On examination the Veteran's spine 
was clinically evaluated as normal.  The service treatment records contain no complaints, history or findings of back problems.  Similarly, the records contain no complaints, history or findings of a heart disability. 

After service, an April 2002 VA treatment note shows that the Veteran was seen 
for complaints of chest pain.  He related onset of intermittent chest pain a month earlier.  A June 2002 stress test was noted to be positive, suggestive of ischemia.  An EKG (electrocardiogram) was noted as normal.  In March 2007 he was seen for chronic recurrent palpitations and chest pain of five years duration.  An EKG was normal.  It was also noted that the Veteran's blood pressure remained normal without need for medication.  A clinical treatment note in May 2008 noted benign essential hypertension.  The Veteran continued to be followed at the cardiology clinic until in September 2009 he was admitted for myocardial infarction.  An impression of CAD status post-stenting with drug eluting stents x 2 was noted.  

In November 2000, the Veteran reported chronic low back pain having onset a 
year earlier.  A May 2001 MRI of the lumbar spine revealed mild spinal stenosis at L3-4 and L4-5.  In August 2005, the Veteran was seen again chronic for back pain.  A VA treatment record in November 2009, noted low back pain having onset approximately eight years earlier.  He also related developing back pain in service while carrying body armor and doing exercises.  Subsequent treatment records show continued treatment for his lower back, to include degenerative disc disease of the lumbar spine, along with the Veteran's report of onset of symptoms in service.  

The service treatment records reveal no findings of any low back disability or heart disability, no low back disability or heart disability was complained of or shown on VA general medical examination in April 1998, and the initial objective documentation of degenerative changes of the spine and heart disease is well beyond the one-year presumptive period.  Thus, the evidence does not reflect a chronic disability in service or within one year following discharge from service.  Therefore, to establish service connection, the evidence must establish that the Veteran's current low back disability and heart disease is causally related to service. 

On the question of medical causation, there is no medical opinion that links his current low back disability and current heart disease to service.  In this regard, the only opinion in favor of the claim is the Veteran's.  While the Veteran believes that his current disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his low back disability and heart disability are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the etiology of a low back disability is not competent medical evidence.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  The VCAA notice advised the Veteran of the information and evidence needed to support the claim.  While the Veteran responded with an opinion concerning his neck disability, he did not provide any opinion linking his heart disability or low back disability to his military service. 

In summary, there is no competent evidence of heart disease or a chronic lumbar spine disability in service or within one year following discharge from service, and there is no competent evidence of record linking his claimed low back and heart disabilities to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Cervical spine disability

The Veteran asserts that he developed a cervical spine disability in service when he was struck on the back of his neck with a bat during basic training.  

The service treatment records contain a March 1997 clinical treatment that note recorded an impression of cervical strain.  A March 1998 clinical treatment note shows that the Veteran complained of chronic intermittent neck pain associated with an injury incurred in basic training.  March 1998 cervical spine x-rays revealed no abnormalities.  

After service, the Veteran was seen in November 2005 for complaints of neck pain of six months duration.  X-rays revealed mild degenerative changes at C5-6 with mild disk narrowing.  In March 2006, he reported onset of neck symptoms approximately five or six years earlier.  A private treatment record in November 2013 recorded a history of neck pain due an in-service injury incurred when the Veteran sustained a blow to the back of the head during military training exercises.  The pain had progressively worsened since the original injury.  

On VA spine examination in February 2010, following an examination of the Veteran, the examiner diagnosed mild degenerative disease involving the C5-C6 with mild narrowing of the disc space reported in the cervical spine x-ray with mild right C7 radiculopathy.  The examiner opined that the cervical spine disability was less likely than not related to neck pain in service.  The examiner explained that while the service treatment records showed an instance of complaints of neck pain in 1998, cervical spine x-rays in March 1998 were within normal limits.  

In a medical statements in January 2013 and December 2013, the Veteran's VA treating physician, Dr. A.Y., noted having reviewed the Veteran's service treatment records, as well as his current medical records pertaining to treatment for ongoing neck pain, and opined that that the Veteran's current neck pain was at least as likely as not caused by his military service.  

Upon review of the record, the Board finds the probative evidence to be in equipoise.  The evidence supports a finding that the Veteran injured his neck in service as shown by the service treatment records which noted the Veteran's report of injury during basic training, along with complaints of chronic intermittent neck pain.  Moreover, the Veteran's VA treating physician found that the Veteran's current neck symptoms are at least as likely as not caused by his military service.  The physician indicated he had reviewed the Veteran's service record.  The Board acknowledges the VA examiner ultimately concluded that the cervical spine disability was less likely than not related to neck pain in service.  However, the Board finds the competent and credible evidence is at least in equipoise as to whether the Veteran's current cervical spine disability had onset in service.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for coronary artery disease is denied.

Service connection for a cervical spine disability is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


